The record raises no issues of fact whether the board’s reason for denying plaintiffs’ request to construct a new bathroom in *500their apartment, i.e., that it would violate a recently enacted building policy to prohibit “wet” construction over “dry” space, was legitimately related to the welfare of the cooperative and therefore a reasonable basis for withholding consent (see Seven Park Ave. Corp. v Green, 277 AD2d 123 [2000], lv denied 96 NY2d 853 [2001]; Rosenthal v One Hudson Park, 269 AD2d 144 [2000]). Plaintiffs submitted no evidence that the space below the proposed bathroom was not “dry” or that the policy prohibiting “wet-over-dry” construction was unreasonable or applied in an arbitrary or discriminatory manner. Concur— Gonzalez, P.J., Friedman, McGuire, DeGrasse and ManzanetDaniels, JJ.